UNITED STATES NAVY-MARINE CORPS
                     COURT OF CRIMINAL APPEALS
                          WASHINGTON, D.C.

                                    Before
                 K.J. BRUBAKER, J.A. FISCHER, T.H. CAMPBELL
                           Appellate Military Judges

                            UNITED STATES OF AMERICA

                                               v.

                   CAILEAN S. HARRINGTON
   AVIATION STRUCTURAL MECHANIC THIRD CLASS (E-4), U.S. NAVY

                                  NMCCA 201500407
                              SPECIAL COURT-MARTIAL

Sentence Adjudged: 10 August 2015.
Military Judge: CAPT Charles Purnell, JAGC, USN.
Convening Authority: Commanding Officer, Strike Fighter
Squadron ONE ZERO SIX, Virginia Beach, VA.
Staff Judge Advocate's Recommendation: LCDR Adam Yost,
JAGC, USN.
For Appellant: CAPT Bree Ermentrout, JAGC, USN.
For Appellee: Mr. Brian Keller, Esq.

                                  29 February 2016

      ---------------------------------------------------
                      OPINION OF THE COURT
      ---------------------------------------------------

    The appellant was convicted, pursuant to his pleas, of violating Article 134, Uniform Code of
Military Justice, 10 U.S.C. § 934. The convening authority approved the adjudged sentence of
reduction to pay grade E-1, forfeiture of 2/3 pay per month for 12 months, confinement for 12
months, and a bad-conduct discharge. The case was submitted without assignment of error,
although in a footnote alleging no prejudice appellate defense counsel noted that the part of the
adjudged and approved sentence that included forfeiture of “two-thirds” of the appellant's pay
per month for 12 months does not comply with the RULE FOR COURTS-MARTIAL 1003(b)(2),
MANUAL FOR COURTS-MARTIAL, UNITED STATES (2012 ed.) requirement that, other than total
forfeitures, adjudged forfeitures be expressed in whole dollar amounts. To ensure that the
appellant is not prejudiced, we reassess the sentence and find a bad-conduct discharge,
confinement for 12 months, forfeiture of $1,030.00 pay per month for 12 months, and reduction
to E-1 to be appropriate.
        We find that the findings and sentence, as reassessed, are correct in law and fact, and no
error materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000). Accordingly,
the findings and sentence, as reassessed, are affirmed.


                                            For the Court



                                            R.H. TROIDL
                                            Clerk of Court




                                                2